Citation Nr: 1547358	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD) with chronic bronchitis and asbestosis, to include as due to asbestos exposure.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected anxiety disorder, not otherwise specified, with features of posttraumatic stress disorder (anxiety disorder).  

3.  Entitlement to service connection for hypertension, to include as due to service-connected anxiety disorder.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to service-connected chronic back disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran had active service from November 1957 to October 1959, November 1959 to October 1963, and November 1963 to May 1966 with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied the above claimed benefits. 

In May 2014, the Veteran testified at a video conference hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

The claim was remanded by the Board in October 2014 for additional development.  The issues of service connection for a back disability, bilateral hearing loss, and radiculopathy, bilateral lower extremities, were included in the remand order.  However, service connection was granted for each disability in a March 2015 rating decision.  As this represents a full grant of the benefits sought on appeal regarding the back disability, bilateral hearing loss, and radiculopathy, bilateral lower extremities, the issues will not be considered herein.  

The issues of entitlement to service connection for a heart/circulatory disorder, Meniere's disease, and sinusitis have been raised by the record, but have not been adjudicated by the agency of original jurisdiction.  Specifically, the Veteran raised the heart disorder issue in his May 2011 claim, and it has not been developed and adjudicated.  During his May 2014 hearing, he testified that he had been told that his Meniere's disease was due to in-service acoustic trauma.  A May 2012 private medical opinion from Dr. R.M. stated that the Veteran's sinusitis was related to service.  Therefore, the issues are referred to the agency of original jurisdiction for appropriate action. 38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for GERD and service connection for neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  COPD did not have its clinical onset in service or for many years thereafter and is not otherwise related to active duty, to include asbestos exposure.

2.  Obstructive sleep apnea did not have its clinical onset in service or for many years thereafter and is not otherwise related to active duty or service-connected anxiety disorder.

3.  Hypertension did not have its clinical onset in service or within one year of discharge and is not otherwise related to active duty or a service-connected disability.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in November 2009 and July 2011 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA and private treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  The Board notes that he was asked in a December 2014 letter to identify and authorize VA to obtain all relevant records of treatment and, to date, he has not responded.  

The Veteran was provided with VA examinations in May 2010 and January 2015 to assess etiology of COPD, OSA, and/or hypertension.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in October 2014, when it was remanded for additional development.  In accordance with the remand instructions, the December 2014 letter requesting identification and authorization to obtain all relevant treatment records was issued, all outstanding VA treatment records were obtained, the January 2015 VA examinations were provided and associated with the claims file, and a supplemental statement of the case was issued in March 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  All records in each system have been reviewed.  
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2014).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 
38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  38 C.F.R. § 3.310(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such manifested to a 

compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pulmonary Disability

The Veteran contends that he incurred a pulmonary disability as a result of exposure to asbestos during his service in the United States Navy from 1957 to 1966.  

During the Board hearing, the Veteran reported that his private physician, Dr. L.R., had diagnosed him with asbestosis as a result of service.  See Board Hearing Transcript (Tr.), p. 6.  Records from this physician have not been associated with the claims file.  Pursuant to the October 2014 Board remand, the Veteran was asked in a December 2014 letter to identify and authorize VA to obtain all relevant records with this physician.  To date, the Veteran has not responded; therefore, such evidence cannot be considered.  

The Board notes that the medical evidence of record, including two VA examinations and VA and private treatment records, does not demonstrate a diagnosis of or treatment for asbestosis and a May 2010 X-ray was negative for asbestosis.  While the Veteran is competent to report what he was told by a physician, his report of a diagnosis of asbestosis is outweighed by the medical evidence of record, including diagnostic testing, which does not demonstrate the disability.  See Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007).  Based on the evidence of record, the Board must conclude that the Veteran does not have a current diagnosis of asbestosis.  

The Veteran has reported and the record establishes that the Veteran was diagnosed with and has been treated for COPD with chronic bronchitis.  VA treatment records document that the Veteran was diagnosed with COPD in 1993, although he reported in his claim for service connection that he was diagnosed with COPD in November 2000.  

Service treatment records are negative for any treatment, complaints, or diagnosis of a lung disability, to include COPD.  In fact, chest X-rays taken in December 1959, December 1961, May 1962, and June 1963 were negative.  A May 1966 discharge examination found the lungs and chest to be within normal limits and the Veteran specifically denied a chronic cough, shortness of breath, and asthma in a May 1966 report of medical history.

The Veteran's DD Forms 214 demonstrate service in the Navy aboard at least one vessel and the Veteran has reported service on several vessels as a pipe fitter and ship fitter.  Resolving all doubt in his favor, the Board finds that the Veteran was likely exposed to asbestos during service.  

Post-service treatment records, including VA and private treatment records, document that the Veteran smoked about two packs of cigarettes per day from about 1947 to 1988.  

Upon VA examination in May 2010, the Veteran reported that he began to experience shortness of breath and a chronic cough in the 1990s, at which time he was diagnosed with COPD.  An X-ray conducted at the time revealed mild bronchial wall thickening bilaterally with mild lung hyperexpansion, right apical pleural thickening, and calcific granuloma in the right upper lung without evidence of pneumonia, mass, pneumothorax, or pleural effusion.  The conclusion was likely COPD.  

After reviewing the claims file and examining the Veteran, the VA examiner 
concluded that the Veteran's chronic bronchitis and COPD are less likely as not related to service, including his asbestos exposure.  The examiner stated that numerous epidemiologic studies indicate that cigarette smoking is overwhelmingly the most important risk factor for COPD.  Furthermore, the examiner stated, the medical literature does not support a causative link between COPD and asbestos exposure.  

The Veteran submitted a May 2012 opinion from his treating private physician, Dr. R.M., which stated that the Veteran was treated, in relevant part, for COPD and a cough.  The physician stated, "in [his] personal experience and in the medical literature it is known, it is as likely as not, that these conditions are military related."  The physician did not provide any other rationale or explanation.  During the Board hearing, the Veteran reported that he brought the service treatment records in his possession to Dr. R.M. to consider before providing this opinion.  See Board Hearing Tr., p. 8.  

A new VA examination was provided in January 2015, at which time the Veteran reported that he began to experience shortness of breath and cough in 1969 or 1970 and that he was diagnosed with COPD in approximately 2000 or 2001.  He reported that he quit smoking in 1988.  The VA examiner noted that in spite of the Veteran's statements regarding the onset and continuity of symptoms, the May 1966 discharge examination was negative for shortness of breath and chronic cough.  The examiner noted the Veteran's reports of diagnosis of COPD in 2001, 35 years after his discharge from the Navy, and that the disability was not diagnosed or present during service.  Moreover, although the Veteran reported exposure to asbestos, the examiner explained that the medical literature indicated that cigarette smoking is overwhelmingly the most important risk factor for COPD and that a connection between COPD and asbestos exposure was not supported.  The examiner concluded after reviewing the evidence of record, including the Veteran's statements, that it is less likely as not that the Veteran's current condition is etiologically related to military service, including his exposure to asbestos.  

Based on the forgoing and the totality of the evidence of record, the Board concludes that the weight of the evidence is against a finding of service connection for COPD with chronic bronchitis.  Service treatment records are negative for any treatment, complaints, or diagnosis of a lung disability, to include COPD/bronchitis, and four chest X-rays taken throughout the Veteran's active duty service were negative.  The May 1966 discharge examination found the lungs and chest to be within normal limits and the Veteran specifically denied a chronic cough, shortness of breath, and asthma in a May 1966 report of medical history.  The Veteran's reports regarding when symptoms such as shortness of breath and chronic cough began as well as when he was diagnosed with COPD in the first instance have varied throughout the claim, but he has never reported that he experienced those symptoms or that that disability had onset during active duty service.  

The Board acknowledges the Veteran's contentions that his asbestos exposure during service caused his current lung condition.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that exposure to asbestos may lead to certain chronic lung disabilities is commonly known and, therefore, the Veteran's testimony that his exposure to asbestos could have caused his symptoms has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

While the Board concedes the Veteran's exposure to asbestos during service, he has not been diagnosed with a disability known to be etiologically linked to such exposure.  The Board finds the May 2010 and January 2015 VA opinions, which specifically found that the medical literature do not support a connection between COPD and asbestos exposure, to be more probative.  Moreover, the VA examiners specifically found the Veteran's more than 40 years of significant cigarette smoking to be a more likely cause of COPD.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions, as well as the relevant medical literature.  

Regarding the May 2012 opinion provided by Dr. R.M., the Board notes that while the Veteran reported that the physician had reviewed his service treatment records and based his opinion on those records, the physician did not discuss such records in his opinion or what if any evidence in the service treatment records supported his conclusions.  Moreover, the physician did not provide a rationale explaining or supporting the opinion, other than citing to his general personal experience and "medical literature."  This opinion does not take into account or explain the fact that there was absolutely no evidence of a lung or chest disability during service and that the Veteran specifically denied symptoms such as a chronic cough and shortness of breath upon discharge from service, nor does the opinion consider or explain the significant gap between service and even the earliest of the various symptom onsets reported by the Veteran.  As such, the Board finds the May 2012 opinion to be of no probative value, and certainly of much less probative value than the two VA opinions.  

Given the lack of medical evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's current COPD with chronic bronchitis, and service, including asbestos exposure.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Obstructive Sleep Apnea

At the outset, the Board notes that the Veteran does not contend that obstructive sleep apnea began during or as a result of his military service.  Moreover, service treatment records are negative for any evidence of sleep apnea or sleep-related symptoms.  The Veteran's respiratory system was found to be normal upon discharge in May 1966 and he denied trouble sleeping and shortness of breath in a report of medical history at that time.  In addition, an August 1990 examination was negative for sleep apnea and the Veteran did not report any sleep-related symptoms in December 1994 and October 1995 reports of medical history.  

The Veteran contends that he developed obstructive sleep apnea as a result of his service-connected anxiety disability.  See Board Hearing Tr., p. 26.  He reported during a January 2015 VA examination that he began snoring loudly and waking up at night in 2010 and, following a sleep study that year, was diagnosed with obstructive sleep apnea.  The Veteran reported that the sleep study was performed by Dr. L.R., whose records have not been associated with the claims file.  As noted above, pursuant to the October 2014 Board remand, the Veteran was asked in a December 2014 letter to identify and authorize VA to obtain all relevant records with this physician.  To date, the Veteran has not responded; therefore, such evidence cannot be considered.

The VA examiner noted that obstructive sleep apnea was first diagnosed about 44 years post-discharge from active duty service.  Therefore, the examiner concluded, it is less likely as not for obstructive sleep apnea to be due to or aggravated by active duty service, since it was not present during this time.  The examiner stated that there were several well known risk factors for the development of sleep apnea, such as obesity and craniofacial abnormalities.  However, the examiner stated, the weight of the medical evidence is against anxiety disorder as an etiology for obstructive sleep apnea.  Therefore, the examiner concluded, it is also less likely as not for obstructive sleep apnea to be due to or aggravated by his service-connected anxiety disorder.  

The Board acknowledges the Veteran's contentions that obstructive sleep apnea is proximately related to his service-connected anxiety disorder.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran has not stated why he believes that there is a connection between the two disabilities or how the anxiety disorder has caused or aggravated obstructive sleep apnea.

The Board finds the January 2015 VA opinion, which found that obstructive sleep 
apnea is not directly connected to service and that the medical literature does not support a connection between obstructive sleep apnea and an anxiety disorder, to be more probative than the Veteran's general assertion of a proximate connection.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions, as well as the relevant medical literature.

The Board notes that there is no medical evidence linking obstructive sleep apnea to service or to the service-connected anxiety disorder.  In fact, the only medical evidence of record is the VA opinion, which is against the claim.  

Given the lack of medical evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's obstructive sleep apnea and service or a proximate connection between obstructive sleep apnea and his service-connected anxiety disorder.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hypertension

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood  pressure of less than 90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2014).  Generally, to support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  However, in this case, although the required blood pressure readings have not been demonstrated, the Veteran has been diagnosed with and has received consistent treatment for hypertension throughout the claim.  As such, the Board finds that the criteria for a current disability have been met.  

At the outset, the Board notes that the Veteran does not contend that hypertension began during or as a result of his military service.  In fact, he specifically stated during the Board hearing that he did not have hypertension during service.  See Board Hearing Tr., p. 16.  This is consistent with his service treatment records, which demonstrate multiple blood pressure readings within normal limits without any evidence of hypertension.  While the Veteran's service with the Army National Guard has not been completely verified, the Veteran's service personnel records demonstrate that he was transferred from the Army National Guard to the Army Retired Reserve in February 1998.  As discussed below, the first medical evidence of hypertension came more than one year thereafter.  

The Veteran contends that he developed hypertension as a result of his service-connected anxiety disability.  See Board Hearing Tr., p. 26.  

He reported on his application that hypertension had onset on June 22, 1998; however, the Board notes that the only treatment record on that date did not demonstrate that the Veteran had hypertension but rather that he had a family history of high blood pressure.  In fact, the record specifically stated that the Veteran did not have hypertension at that time.  

The Veteran reported during a January 2015 VA examination that he was diagnosed with hypertension for the first time in the 1980s.  However, the Board notes that January 1985 and August 1990 examinations recorded his blood pressure to be within normal limits and do not demonstrate any other evidence of hypertension.  Moreover, the Veteran did not report hypertension in December 1994 and October 1995 reports of medical history.  

The first evidence of hypertension came with a March 2001 Tricare treatment record, although the Board notes that the handwritten date almost looks like it says 2007.  In fact, it appears that the VA examiner mistakenly read that date as 2007 and not 2001.  As such, the examiner's calculations regarding how long after service hypertension was first documented are off.  The Board finds that as the Veteran is not contending that he had hypertension during service, and considering that even if the date is corrected to 2001, hypertension was diagnosed first more than one year after his service, this error is harmless.  

The examiner noted that the Veteran has essential hypertension and that there are several known risk factors which include genetic, age, and dietary factors.  The examiner noted that the medical literature does not support a causal link between anxiety and hypertension.  As such, the examiner concluded that it less likely as not that hypertension is proximately caused or aggravated by his service-connected anxiety disorder.  

The Board acknowledges the Veteran's contentions that his hypertension is proximately related to his service-connected anxiety disability.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran has not stated why he believes that there is a connection between the two disabilities or how the anxiety disability has caused or aggravated his hypertension.  

The Board finds the January 2015 VA opinion, which specifically found that the medical literature does not support a connection between hypertension and anxiety disorder, to be more probative than the Veteran's general assertion of a proximate connection.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions, as well as the relevant medical literature.

The Board notes that the Veteran submitted a May 2012 opinion from his treating private physician, Dr. R.M., which stated that the Veteran was treated, in relevant part, for hypertension.  The physician stated, "in [his] personal experience and in the medical literature it is known, it is as likely as not, that these conditions are military related."  However, the Board notes that the Veteran specifically stated that he did not have hypertension during service and that he instead believes that hypertension is proximately related to his anxiety disorder.  Dr. R.M.'s opinion did not address the claimed proximate relationship.  As such, the Board finds the May 2012 opinion to be of no probative value, and certainly of much less probative value than the January 2015 VA opinion.  

Given the lack of medical evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's hypertension and service, that hypertension was diagnosed within one year of discharge, or a proximate connection between hypertension and his service-connected anxiety disorder.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a pulmonary disability is denied.  

Service connection for OSA is denied.  

Service connection for hypertension is denied.  


REMAND

In its October 2014 remand, the Board requested that a VA examination be provided to assess the nature and etiology of currently diagnosed GERD and peripheral neuropathy.  The examinations and opinions provided in January 2015 are inadequate for the purpose of evaluating the claim for service connection.  

Regarding GERD, the Board notes that the VA examiner failed to consider the Veteran's reports of GERD symptoms during service as a result of significant and continuous sea sickness and vomiting throughout his naval service as a possible cause of his GERD.  The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Regarding peripheral neuropathy, the Board notes that private treatment records from Dr. R.M. document ongoing peripheral neuropathy from 2006 to 2009.  In addition, an August 2011 VA examination noted a diagnosis of peripheral neuropathy in 2000 and sciatica in 2007.  In addition to incomplete paralysis of the sciatic nerve, the examiner found incomplete paralysis of the external popliteal (common peroneal) nerve.  Upon examination in January 2015, however, the examiner simply stated that the Veteran had sciatic and femoral radiculopathy but did not have peripheral neuropathy.  The examiner did not provide any explanation as to why the 2015 findings were contrary to the prior private and VA examination findings.  The record does not demonstrate that an electromyograph (EMG) study has been performed and the January 2015 VA examiner specifically stated that an EMG had not been performed in connection with the examination.  Based on the forgoing, the Board finds that clarification is needed as to whether the Veteran has any neuropathy other than the currently service-connected sciatic and femoral radiculopathy.  

Once VA undertakes to provide an examination, it has a duty to ensure that the examination is adequate, or to explain why an adequate examination cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

As such, the Board finds that a remand is necessary to obtain the VA examinations and opinions consistent with this remand.  

All records of ongoing VA treatment should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  The AOJ shall then afford the Veteran a VA examination with a qualified physician to determine whether current GERD is related to service.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is directed to opine as to whether it is at least as likely as not that the Veteran's diagnosed GERD had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for GERD in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall afford the Veteran a VA neurology examination with a qualified neurologist to determine whether the Veteran has any neuropathy other than sciatic and femoral radiculopathy that is related to service.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to list all current neuropathy disabilities, and should specifically state whether the Veteran has external popliteal (common peroneal) neuropathy as found in the August 2011 VA examination.  If the examiner finds that the Veteran does not have any currently non-service connection neuropathy of the lower extremities, the examiner should explain these findings in light of the prior private and VA examination findings.  

For all diagnosed neuropathy, the examiner is directed to provide an opinion as to the following:

(a)  Is it at least as likely as not that any current neuropathy had onset in service or is otherwise related to a disease or injury in service?

(b) Is it at least as likely as not that any current neuropathy was caused (in whole or in part) by a service-connected disability, to specifically include the service-connected back disability and/or service-connected sciatic and femoral radiculopathy?

(c)  Is it at least as likely as not that any current neuropathy is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the service-connected back disability and/or service-connected sciatic and femoral radiculopathy?

If the Veteran's current neuropathy is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for neuropathy in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


